


Exhibit 10.1

 

Mark S. Demilio

104 Sagewood Court

Sparks, MD 21152

 

May 1, 2008

 

Dr. Rene Lerer, President and Chief Executive Officer

Magellan Health Services, Inc.

55 Nod Road

Avon, CT 06001

 

Re. Amendment to Employment Agreement

 

Dear Rene:

 

This letter shall serve as an amendment to my Employment Agreement with Magellan
Health Services, Inc. (the “Company”) dated January 5, 2004 (the “Agreement”) in
connection with my planned resignation.  Rene, as we discussed, I have
thoroughly enjoyed our professional and personal relationship and I am grateful
and appreciative of the opportunities afforded me by the Company.  I therefore
want to ensure that my resignation is as least disruptive to the Company and to
you as possible.  Accordingly, I agree that I will remain employed with the
Company and continue to diligently perform all of the duties of CFO and devote
my full time and attention to such duties as specified in the Agreement for such
period as reasonably necessary for the Company to find and hire my replacement
and to continue for a reasonable time thereafter, at the option of the Company,
in order to provide for a smooth transition to such replacement.  The Company
agrees to use its best efforts to hire a replacement CFO as soon as possible.

 

In exchange for such agreement, the Company agrees that, in addition to the
items specified in section 6(a) of the Agreement, and notwithstanding anything
to the contrary in section 6(a) or elsewhere in the Agreement, I shall be
entitled to the following upon expiration of my employment pursuant to this
amendment:

 

1.               A pro-rata bonus for 2008 (based on the number of days employed
in 2008 divided by 366) payable in accordance with and subject to the terms of
the 2008 STIP Plan (other than with respect to continued employment
requirements) and such bonus shall be equal to the amount of funding of the
Funding Pool attributable to the CFO as described in the 2008 STIP.  I
understand and agree that such payment will be made at the same time as
payments, if any, to other eligible employees under the 2008 STIP Plan
(contemplated to be March 2009).

 

--------------------------------------------------------------------------------


 

2.               Acceleration of vesting of currently outstanding equity awards
that otherwise would have vested in the first quarter of 2009 in the event I had
continued my employment so that such equity shall vest as of the last day of my
employment; and my vested equity awards will remain exercisable for the period
specified in section 6(a) of the Agreement, provided that I agree I will not be
able to exercise any option nor receive any restricted stock under any award for
which there is a performance hurdle until such hurdle is satisfied and provided
further that if such hurdle is not met by March 31, 2010 such award shall be
forfeited.  Notwithstanding the provisions of clause (ii) of section 6(a) of the
Agreement, for any option that is vested for which the performance hurdle has
not yet been met, I shall have until the 90th day after such hurdle is satisfied
to exercise such option.

 

The Company also agrees that I can retain the laptop computers and home office
equipment after my employment provided that the Company will re-image to remove
all confidential information and applications other than a Windows Operating
System and Microsoft Office.  I also agree to make myself available with
reasonable prior notice for consultation by telephone to answer questions for
one year following my resignation.

 

All other provisions of the Agreement not in conflict with this letter
agreement, including without limitation the provisions of Section 8 of the
Agreement, shall remain in full force and effect.  Please sign below to evidence
the Company’s agreement (including the agreement of the Compensation Committee)
to this amendment.

 

Thanks Rene and I look forward to helping you and the Company through the
transition to a new CFO.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Mark S. Demilio

 

 

Mark S. Demilio

 

 

 

 

 

 

ACCEPTED and AGREED,

 

 

 

 

 

Magellan Health Services, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Rene Lerer

 

 

 

 

Rene Lerer, CEO

 

 

 

 

2

--------------------------------------------------------------------------------
